FILED
                                                                                                 JUL 2.3 2009
                                 UNITED STATES DISTRICT COURT                              Clerk, U.S. District and
                                 FOR THE DISTRICT OF COLUMBIA                                 Bankruptcy Courts


     Ernest L. Dixon,                              )
                                                   )
                    Plaintiff,                     )
                                                   )
            v.                                     )       Civil Action No.           02 1365
                                                   )
     United States Satellite Headquarters,         )
                                                   )
                    Defendant.                     )


                                       MEMORANDUM OPINION

            On May 7, 2009, the plaintiff submitted this brief pro se complaint along with 98 others,

     each accompanied by a separate application to proceed in forma pauperis.l The 98 complaints,

     which are attached to this memorandum opinion as an appendix, will be consolidated with the

     complaint in this case for purposes of disposition and dismissed as frivolous.

            Like numerous complaints previously filed by this plaintiff, see, e.g., Mem. Op. Dixon v.

     60-George Ct., Hampton, Virginia, Civil Action 08-2151 (UNA) (D.D.C. Dec. 11,2008)

     (generally describing 22 complaints consolidated therein); Order, Dixon v. Cattle Ranch, Civil

     Action 09-969 (UNA) (D.D.C. May 26,2009) (generally describing 19 complaints consolidated

     therein), 95 of the 99 complaints, purport to sue various public and private properties or entities,

     such as the "United States Satellite Headquarters in Tokyo, Japan," "Rolls Royce" in France, the

     United States District Court. for the District of Columbia, Sibley Hospital, Lenoir County (N.C.)

     Library, and "Amtrak Trains," either "for all my earnings" or for no stated reason. Just four of

     the 99 complaints deviate from this general theme. Those four seek $999 quadrillion dollars in

     compensatory damages and an equal amount in punitive damages from each of the following


             1 In addition, the plaintiff submitted another three pro se complaints that same day, which

     will be disposed of independently.


,\
defendants: (1) the University of North Carolina for allegedly building on plaintiffs land;

(2) James N. Peters for "having his name on my building without my permission;" (3) the

Kinston, North Carolina "Records of Deed Office" because they "said I needed the date and the

year before I could purchase my deeds;" and (4) the Kinston Housing Authority for "taking

control and renting and collecting from my Queen Court Apartments." It is evident from the

both the nature of the allegations and the number of complaints filed by this pro se plaintiff, who

lists his address as "Sixteen Hundred Pennsylvania Avenue, Washington, D.C.," that they are

based on fantastic or delusional scenarios, which subjects them to immediate dismissal. See

Neitzke v. Williams, 490 U.S. 319,328 (1989).

       A separate order of dismissal accompanies this memorandum opinion.




                                                - 2-
                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

Ernest L. Dixon,                        )
                                        )
              Plaintiff,                )
                                        )
       v.                               )   Civil Action No.
                                        )
United States Satellite Headquarters,   )
                                        )
              Defendant.                )


                       APPENDIX TO MEMORANDUM OPINION
                                                     ,              j
                                                     ,             j
                                                     ,            j
                                                     ,           j
                                                     ,          j
                                                     ,         j
                                                     ,        j
                                                     ,       j
                                                     ,      j
                                                     ,     j
                                                     ,    j
                                                     ,   j
                                                     , j
                                                     , j
                                                     , j
                                                     , j
                                                     , j
                                                     , j
                                                     , j
                                                     ,j
                                                     ,j
                                                     'j
                                                     I
                                                     j
                                                    j
                                                   j
                                                  j
                                                 j
                                                j
                                               j
                                              j
                                             j
                                            j
                                           j
                                          j
                                         j
                                        j
                                       j
                                      j
                                     j
                                    j
                                   j
                                  j
     MAY - 7 2009                j
Clerk, U.S. D\strlct and
                                j
  Bankruptcy Courts            j
                              j
                             j
                            j
                           j
                           j
     MAY - 7 2009
Clerk, U.S. District and
  Bankruptcy Courts
     MAY - 7 2D03
Clerk, U.S. District and
  Bankruptcy Courts
                                                                 1




       tof 1fLf 0YJ!KI' c f 0       CVd IV(    1f]P /fl              \
   ,           ,'-tiJ ii! )          I    ..     to                   \  1
                                                                         1
                                                                          1




WI/.5A;I1~j/J,JJ J)~rr ~3 17                                              \
       ~f})   IfJ& 10M VC¥I 3
                             J    (o~ /, fift;tV JS                           \

 ~u ;N,~ S;» lrct?5 ~ Of,':1 5 !j;;f1 t (t 11,
  fbt Tli/ 112/ W{JJJ~f)5'1
                                     J
                                                                                  I,


                              ,r   rJ (                   fi~1       P\
                                                          d1r:f)/t)lf )'
                                                                        /
                                                                     /l/lJ:.           1
                                                                     (jI {/./          \
                                                                                           1
                                                                                           1
                                                                                            1
                                                                                             1
                                                                                             1
                                                                                              1
                                                                                               1
                                                                                               1
                                                                                                1
                                                                                                 1
                                                                                                 1
                                                                                                  1
                                                                                                   1
                                                                                                   1
                                                                                                    1
                                                                                                     1
                                                                                                     1
                                                                                                      1
                                                                                                       1
                                                                                                       1
                                                                                                        1
                                                                                                         1
                                                                                                        I
                                                                                   1
                                                                                   1
                                                                                    1
                                                                                    1



             U;vihJ s)Ak5 y/sbJ CO(Jv(
                                                                                     1
                                                                                      1
                                                                                      1



             fot fits f;5k;cf jf Co/umpifl
                                                                                       1
                                                                                        1
                                                                                        1
                                                                                         1
                                                                                          1
                                                                                          1
                                                                                           1
   ,.          Jm/jil/                 ;;:LJ&JJl py;o;:l                                    1
                                                                                            1
                                                                                             1
                                                                                              1
                                                                                              1
                                                                                               1


wnsMfjJ!v;t C,»&01
                                                                                                1
                                                                                                1
                                                                                                 1
                                                                                                 1
                                                                                                  1
                                                                                                   1
                                                                                                   1
                                            JJU
 utJ   (§;   /5}lfJ;Jii1 /1tJ'L                   f;&01                        '
                                                                                                    1
                                                                                                     1
                                                                                                     1
                                                                                                      1
                                                                                                       1
                                                                                                       1
                                                                                                        1




  #fPf~1f~k~ 751t/r!/                                                       of ~~
                                                                                                         1
                                                                                                         1
                                                                                                          1

                                                           ,(}u fJ/tHrfth                                  1




  ')hvriNjif; V. r;~y5
                                                                                                           1
                                                                                                            1

                                            I() )fJ                                                          1
                                                                                                             1
                                                                                                              1

  -:f u5.1 111 Jt 71/1/(                                                                                       1


                                                            ,~,) ~
                                                                                                               1

   5!?'O, /     jY            !   v
                                                                                                  __ 1

                                                                                                               1
                                                                                                               1




                                     "x//..,/.~   .1       _
                                                            'f)". ~
                                                                    fi ~t(                                      1
                                                                                                                1
                                                                                                                 1
                                                                                                                  1


                                  ~tUffi               /       •   {!,
                                                                                                                  1
                                                                                                                   1
                                                                                                                    1
                                                                                                                    1
                                                                                                                     1
               c\erk,   u.s. District and
                 BanKruptCY courts
                                                                                                j
                                                                                            j
                                                                                            j
                                                                                        j
                                                                                        j
                                                                                    j
                                                                                    j
                                                                                j
                                                                                j
                                                                            j
                                                                            j
                                                                        j
                                                                        j
                                                                    j
                                                                    j
                                                                j
                                                                j
                                                            j
                                                            j
                                                        j
                                                        j
                                                    j
                                                    j
                           ~                       j

                                               j
                                               j
                                           j
                                           j
RECEIVED                               j
     MAY - 7 2009                      j
Clerk, U.S. District and
  Bankruptcy Courts                j
                                   j
                               j
                               j
                                   1
                                   1
                                    1
                                     1
                                     1
                                      1
                                       1
                                       1
                                        1
                                         1
                                         1
                                          1
                                           1
                     ~-''CS''1'.
                                           1
                     ~~r~~                  1
                                             1
                                             1
                                              1
c\er\            (jf(jJ led etfllcs))/ ~5fr/ of ( ~vIf;
        4/7li[ jJ;:s/;tICJ oj dJ/oPlf)//l
 :iM/ifd 77711[/7! j;PVESI)/ PA /if
 (j/!J5;};~/f) /; (lp ~J6rJ
                    1/.
          WJ 1(3 .~ lJ) 2}6&5
;;;;tfrd~(df/Jm///j!l?/1/[51/ L ?!p'tV /s SCfAvt1
cYo g/1JE O/!/~ I //b,.Y't a/pOI(/, 0Jo/il,~
dIe)if,   '(W/ ch ;jl((/,    (/(fl , / -       Ild                ( ifF S ()

~/ /7c{J£      .,   ~ijfd? *;r//
                               j1JeI
                            [)/( ~
                              ,I     £)L~dJ~.
                                7   (r---"'-e;:r   ~~
                            4~JJ"6{;>              7
                                                   MAY - 7 2009
                                            Clerk, U.S. District and
                                              Bankruptcy Courts
             UIv,!f£) 5l:lf/tj~»S-j:/c:   j}       v                                                     '   I
                                                                                                             j



  f~m1f/c/mYII///ft/[jcsj~:;15f},11                                                                      i
                                                                                                         j


    5:   /'(5? t1~ }?C;;U5zs1                                                                            i
                «.                                                                                   i
         /)Y tJIJ5/;/;Z) J;J   IV [AJ{/ f)                                                           i
     /fJ/lJ5f()~ ((}o. '!! V!£tJ//AJij :(gju/                                                    i
:;;{&i;zd$J7///c/!/      ~ .~.LrYMI /s                                                           i
SC)(~fj£ KyrJ5f'S/OM            /77?   ;?tWz£ /7/                    ..                      i


:314JJ:U/j-:Z;: v;~;df ;:w/                        ~~~~                                      I
Y£#J~#vtlc             {iz);/fc,/ S#?~ 5 l?))Il,cf(60/(1
                                   P
            /fliJhtf/JKJ ~f- {Jj @ JJ/~/?j?
  gsJj£dI//m)/Jf/lfjr;f~) 8fcVzJ
 5f11££/1/&AJd~;;,;) f£I()SJ};IlJli/7)fiI&t/JAE
 d)1J5/;J~~!Jd '73167
        .        1/
        r{t)[fI!)W5i&
   · J/vfJ1j#£td W/J))J!l/fJ£9;
;rf/i/;a~ !ldf7!I:rIlI/fAJ[JrJ/~~ /J 5U;~
  iW/AJ It;;J;l1} Af~· w; alP)vU/i.. iG /1(/~/
fllfAJifJ'*,y ILJIjN~#'£;ffp :;JrH- J/J; i/


t'i!lf~' #7'1Ji/?1Jt)4f1/          Clerk~~Ys~~s~~~:tand
                                     Bankruptcy Courts
                   UIIJJ'rvd SJ;;lt~ pj'j~;{!1 (b[/~;'
                 ;;;1 ~ r:c;/rc,~' c(lCUJJt6j
   j(c)iaJ !/dJlJift/J1. p/Jgsc!) f?~zJ
 u&zz6 Idrdc¢zcl 2W~&4~/#&Jd~L
 aj;ls/;/~9;P? »161
        jj!£JdtJi#tv
      ;f)~ fhg 4PA O;/J: /:0/~


. {j!C-:;!'~c25Zf;'N5
                  cJt~;iW~fJh/fg~ o,J
1:4/1f:gdrhfJtft ()~?I/J ;;;&~MIi (J;g););}4~
~ 6J;~)V#t IYj5" r/J v£~ $4;J)pJ~70V&;Lo
wt/IiJ~/d/t;Yf5 b1&J/7~ 1Jf~~
                  ,      6:;'   u
                                (
                                                               (.
                                    /17
                                    u        EC             c: 0~.,.1l
                                                            ~~~; A.'.~~~

                                               MAY - 7 2009
                                          Clerk, U.S. District and
                                            Bankruptcy Courts
.-   )
c\erk, IJ. S. District and
   Ban\(.ruptcv courts
                                                                                           j
                                                                                       j
                                                                                       j
                                                                                   j
                                                                                   j
                                                                               j
                                                                               j
                                                                           j
                                                                           j
                                                                       j
                                                                       j
                                                                   j
                                                                   j
                                                               j
                                                               j
                                                           j
                                                           j
                                                       j
                                                       j
                                                   j
                                                   j
                                               j
                                               j
                                           j
                                           j
                                       j
Clerk, U.S. District and               j
  Bankruptcy Courts
                                   j
                                   j
                               j
                               j
                           j
                           j
               UvAJ ~/!As R5icli2!fff                                                                     I'

             /cit ~ jJ;;/wef c!0!tt7/f};bl                                                                i

  Ahi£d ;Jdmlml           ./A/2)1/, Pfi!y                                                             i
                                                                                                      j

 iJllJ, lf3rJ~ 11 (,?), (J(                                                                       i
                  V                                                                               j

         /JiJ-/I//!rJ;6   51&£1                                                                   i
        /(/!()(3cft;4 A/(J£ii Vl/!tJk4#A9,5/1                                                 i
:;;;/&rh£zd jlJJjJ;Jt4/MJ:z5~~ ;0pd)~ SU;;;;                                                  I

I d6~ 71/11(f() j) S!:cai //) IiiIJJJp ~ /Uj#i (I#,.IJ), a-                                   i
fj~;J/l1j1/ E!l(Uf;I{j~ *~L)iu/                                                               i


              .
                  ~~~w6c7;;;~ i
                   (lfo!~~
                  p'        ~I
            tV(             -:; Jf2 ';z.   (i,o   1                                       i
                                           ~'1! r:C~t\/~n'
                                           t'~"«\~~ ~g..JI~ ftiI ~u
                                                                                          I
                                                                                          J


                                                MAY - 7 2009                          j

                                           Clerk, U.S. District and                   j
                                             Bankruptcy Courts                    j

                                                                                  j
                                                                              j
                                                                              j
                                                                          j
                                                                          j
                                                                      j
                                                                      j
                                                                            _   1




      t/N;JuJ                'Jj~}r's1t/~1 c~uJ                                 \,
      fit# f'l5~~1 of edurrtP1f}                                                     \
                                                                                     1




Sly:!f}:P       f/LtN~ / rtJJSj r;;J/!l&                                                 \,
Wf!J hi y)/()41c/pbb7
              ~                                             .            ~pV                  \
                                                                                              II




        C6                                 .   ~ pllv                                              I,


                .            . N. II{!;             r:          .       /IO~ J~                         II




     , Ul
                o
                              J\
                             tv
                                   0
                                   1
                                      I "1
                                       /

                                   lei f//wmiJ £/lpfl- ·. 3-~ WI} t3 \
                                           ~:               Y
                                                                                                             II




                                                       ;~,!p. V/ \
                    L   •.




            I                  J r;h rJj vSll



            "'"-;1~~£;~;~                       r
                                                         ,.,/'~ f) c:pM
                                                                    .It ?                                         r\
                                                                                                                       \,
                                                                                                            I
                                                                                                            j

  ~.         /)
                  .    I            /   e     ) [6: C{}/)1 L J'/.
                                                     ./ /('1//
                                                               i          I )                           l
                                                                                                        j
                                                                                                       j
                                                                                                      j


 cd;Jc51;/3/tJ~ 7Jf!J;;z!fJf1)//)#;kd/j{/                                                         /

                      ;:                                                                          i

         IIm/{, ?:;i;v                                                                            /
      7/!-/1r WJ'/;)£;(?d;/J /hScqS      i
     1l~W6A&;%(¥l/p;;/u/ ZS2f/
                      ..7
                                        i        ~                                            j

~ ~£:yyJ /Jd ~/A:JI/       M&5/k PPl27 i
js S~::J ~t//#£ Jbh~ o~ C1J~J~~);3/
/fVWa6    $)r)7b~/fJ!#/ 09£/)#/;1 foR                                                     I




                             /) /                        ffiMY - 7 2009               j
                            j / 5}
                              ~
                                        /r/          Clerk,y.s. District and
                                                       Bal'KruQtcy ro''''s .
                                                                                      I
                                                                                      I

                      .j/-/,                  ~J~/
                      ..~ AQ 06:7                                     ~~i
                                                                                  j
                                                                                 j
                                                                                j
                                                                                J
                  Jil()!/vd ~jJ!& ~'~(~;C!Jwd                                                          i
                  . {)jC   15£ f/;tel III C5      (}J   W:         ~         r                        i


    fY~,~::/la//rl0d;?A'JsY/fij/J;// &WU~                                                         i
    U)IJJA1/~cIt;q 1;: r!:VPci7                                                                  i
                  t:          (                                                                i
           fodrJ /1/4£1 .                                                                    i
            1;2/~ tU/iJ;!;/!9 oftJ jV:jJC(b                                                 i
           ;f/u5J~ /Vt;t& (jtfJt/1/4 ;tJ56I                                                i
  J) /&tJ;,LG J MJ;/11/ /?#/ /&ifI/, J!9d /S J2/; M                                        /

 ;' /(;/'J51o/J    IJIJ/lIcL);!fj/:))/? ~. /}/-11 0/14»1

cI~ ,~/l4)l~ 7?/f//L)llJ()~~J         C7)([LV;   #              7Jl/J/uL               i
)f!0!/                          "'         i          MAY -7 2009
              .,    J-'./(--j/J            I
          1J~.··d /¥;.~Wd£. .~~:D~A i
                                                 Clerk, U.S. District .and


                 .J
         ~[// .. } . -             , ~/~~I
         ~~j)1)/LJb/)/'               ~/ /
                                                                                   j
                                                                                  j
                                                                                 j
                                                                                  1




        fDfi     1/zs (I sif      tlJJrff~~SJrJ{5 LI~ ";)\/1 (dUll)
     f6~ 1IlL p/5fl/C "() toJi/7!2/J/1J
8;   J Rum: rCn) Pi/tlf5J j" p(6;v

     " fJ)I/llplf;/




                                              M~;( - 7 2.GCl9
                                          c\erk, U.S. District and
                                            Bankruptc'{ COljrts
     t1"A ?1m
'.,':, ~~~:
                                                                            1




      ljrulft J5ufilts YI)t /0 :Vy it f
               l/~fr/            o 11                                       \,
    /of{ 1fzt       ()l 0 aClrt7          /                                      \,
                                                                                      1




 E/jdrl fldm;(G!(1 MAitsl/    r
                                  r~t1;V·                                             \
                                                                                          1
                                                                                          1




              1'$ ~3b (
WfiS41Jujdoozf;                                                                           \\
                     ffil{~/ynuJf5
            I{ ~/;zffV m
        1f/t!5c (J711                                                                          \
         W/15 hi lfflJ; ;/ C:;J6~11                                   /!l)~
                         LU                                                                    \
                                          1/ oiV /5 S(l
  ;; fifd- /2td rn/ RI1!f/f/lf{SJ ~1/(!1ttt6fl flY
                 f(j                                                                           \
                                                                          . J IV)                  \
          l




    1(;r!i!'(dU                   .                                                                    II

                              5/~
                                      j




                                                                                                            1
                                                                                                            1
                                                                                                             1
                                                                                                              1
                                                                                                              1
                                                                                                               1
                                                                                                                1
                                                                                                                1
                                                                                                                 1
                                                                                                                  1
                                                                                                                  1
                                              c\edt , u.s. District and                                            1
                                                Ban\                     (JAJ/~d'S/Jrb !'/s~/r!)rawf
                     tJk11i~ f/J/l/6 (fla~mb)4-
1J)ttJ /ldJll)Y;;J1)JiJJ&~J)/0;11)
&;thw IlqJdtt4 {&1JSY);1N5!J /jj/)/I(£
6J!?ih;AY(jh'f p~/ ~JJ61
                         7!
     110qz{d//ZIl
              f/;;p;
     ji!N~NUL
    Nw ztG~ duJ ~t)c:2}007
~all ~d fit ~/~)/I~~rH,PfOJ:S (j{( Ic~,

';L AI ptkjJv Ill!0/ zJ:!iJrl~;; ~b
                 (!; /       fjj
!lie .
     0"·' (~
     Wf"'."
     ~~':i3'l   ~1
                         'i~.
                         fj J~
                         ~..,




          MAY - 7 2009
  Clerk, U.S. District and       A'/." . /   .
                                                 .
                                                     .7
                                                        A   H " , , __   ~'
    SankruptcyCourts             11/~~j) (Y ~ ;:t;d~
                                 1
                                 1
                                  1
                                   1
                                   1
                                    1
                                     1
                                     1
                                      1
                                       1
                                       1
                                        1
                                         1
                                         1
                                          1
                                           1
                                           1
                                            1
                                             1
                                             1
                                              1
                                               1
                                               1
                                                1
                                                 1
                                                 1
                                                  1
                                                   1
                                                   1
                                                    1
                                                     1
                                                     1
                                                      1
                                                       1
                                                       1
                                                        1
                                                         1
                                          /             1



                             .f;t~\      il,tp/1
                                        VVV'(/1


                            d7                               \
                                                             1
                                                             1
                                                              1
                                                               1
                                                               1
                                                               I



Clerk , u.s. District and
  Bankruptcy Courts
      MAY - 7 2009
Clerk 1u" S kif ... t \A
             n:         U 5J.1tI£5 7/5/~/(/ Cbt{i0l
          (lJe'/frJ
        /oli 1fi£ F/sk/(f ol{Ok~//l
1(r)/i£d iJhflJ/c4              #/()Efj)1 ~y~/(/
5;   :c,tA/ /Iq/IJ 1Lf0 ?vv-r/f//IJ1)/;J 1Jr/£/lilft
  VJjA//ZI3~;tj J)C :tJftj?

      )1!/l/!l;/)~ /-/iJl/
      /~)~5f&£f
      wflshJtU Aflj ~ t/236tJ7
-:&-;?&h}2&d. dm/;(/?/ /iwgj)/ 0/0d /s
~{fJ/Uq m ?/$;#/tJr/7i;lvcfiJ ~/fyJ';lef£;
/1J ~ ;~r#1J j? ~ fJ/C~/                          %f;f;t/U;~?;
                                                         t'·1AY - 7 2009
                       51'       f..
                                 '/(//
                                       J            Clerk, U.S. District and
                                                      Sap! ruptcy Courts
          .-   r                            ./~.'
                                                    - ·V~,
                       i'                       .
                                            UIY<
       ;Ji~
       ~
           /b
                   ?        /          (l
                                             /a                 /     vrrv
                                                                           //,.~
                                V~ CV~                                     ~vut:
               1J~/fbJ(stl?b /I !~-k'L/ f      CoW
            /i;t ~ p~/z/c               O/lColam/;;A
     7ted I)dl1NJ/l/;Pz~)'rW;J
SfJ/fVJ )Jc;v. rltt} ;&i.y!t~n); IJ jl;;wtI £
!JlJsh;fj~JIj1j{}; ;LJi;o 7

       41/l/LI#I //J}z /
       l//f!;I~flJcf~fN~ ·
       0{!?j!'JJ;!Jll£lloj %   /NI'iJ
?}(fJiiu) 1/J7Jl1P!
                  I    ;idd /' ~)ZJN /5 5f!j;'~
#t~ 1JJ;JidJlI/JJ/i/~~ ?jlfj/~I} fmd %/2 / /J
 1£'    /;J(r1JW{!J !Pfj//J//J /t/ gl/~ Mt:;             r:; ~o         ~/r::..     J/t/'/     C·        0 Cd '()              .\
   .
            j1 f; ] IL'v    !)..J
                        ,/jtllJist)
                                        11--'
                                                               I   yrjJJ;J~;6!1~ \
                                                                          ,\




                Ilu ~OfSJlJj;l3 h
  ~3 h;';816t}; (I f:
Sf tifrU
                V               I
                                    I

                                             •
                                                        '(
                                                     f/J/JrJ
                                                                                               \
                                                                                               \

                                                                                                   \

         to, f/ 1 0CVhDO , () . J.:zj~h~
                                   '                                                                   \\
          //{ /!/// f\ /1 ;;J;II                                         . cP



       r:f.,Jd
          . CJIYY,
        . I ( '/
                      L
                     1 P7   1//':J
                                t-q      I       rV I fl      jV          ~"'.
                                                                            w\~    - 1 iF,.,
                                                                           (' " \J 5   "d"ct and
                                                                                                            \\
                                                                                                             I
                       0
                                                                                                                 1




                                             . ~ :!!                                                             \   1
                                                                                                                     1
                                                                                                                      1
                                                                                                                       1
                                                                                                                       1
  f6 If; 1!i£ '0'511/ c () (;/u ?r?PItJi
f}j~&J F/dm/tlJ(!fofsl)~ r         h iii .

wflJ'hi;V9diJIU/(;
              ?(a- .
                    J?~o 7   !
       Also 7~r1(-U;V)Vf{j;/l) ,
                             f




   (td/ W, Ild J!)/j(!~ /A5SY jf! p;lo;v, ~
 ~;~ ~17 jI) ew 2tXl/Jfl1 (vf/5f!? /IU /V:
                                                        J




  . ~/l;tj(L!O(),




                                    ClerK, U.s. DistrIct and
                                       BanY,PJ!)tcf COl:,rtS
C\e  , u.s. DIstrict ts
                     and
  t~an\ClerK/ U.s. District and
  r3ankruptCy coutts
Clerk, ,U.S. District and
  BanKfUptCV Courts
                                                                                               "1
                                                                                                1
                                                                                                1
                                                                                                 1
                                                                                                  1
                                                                                                  1
                                                                                                   1
                                                                                                    1
                                                                                                    1




                Nu~Mo~ :zJ 6(
S
    R$hIBfd~~ 1,
    k£Q                                                                                                 \
                                                                                                        \
                      '0 f}           yj;                      ta 6                                         \
                                      Itfll~fAJl/51                                  ()tjS~ ~r\
                              l




                7                 •                        l    fI


    f/(n   SfJl~ (~.          R                        '.                  /J'
                                                                                 0
                                                                                          )7        ~           I




                                        Z/llll~J/~rfi7 7 Y/) ~~72 ~ \
     /lzru KJ        S                      Sf? . ,;;, /              f}    1)jt{                                   II




                                                 3\'~
      1/1   l       ,,& 1J1/:t/;                              !                       t                                  \


                                                                                                                             1
                                                                                                                             1




                                         .
                                          , ;. 7/-f CI ~t1\
                                                      ;J?             \
                                                                                                                                 I,
                                                                                                                                      1
                                                                                                                                      1
                                                                                                                                       1
CierKf   u.s. DistrIct ;::110
  13anVSUPl:.C'!   ;:.C'l''c·;
                  (j;J;f~1 u;)/lb 115k/~! (jJCJtI
                 Ii/J--;/£ 0;/:(;0/ rffro /qJrl);#
 freJ;ied /Jd7f)(~f/;:i:oc£jf/-/ ~,Z1~
~#,~/lu6kEd /&Jr/WN)19 $W{/S
MI/51; lyCf/rJzj ~ fO/J()1
        u / ~
                 1-:jJ~ 7fl; jeAf/! !Jr;/~1J (Jed
               /fjjJchiJ AJ~pJ( ella/h)/} v5() (
;J;;t~jluJ ;iml/{)l/;;J:{J£ -                               j(/ p(JJ/J (0

4#1 JjIJJJl)?L --' ~                        7     ,;Z ~ /fl;/vA[/I
:Ii iJA)lcff/rG ;ts :5:JoE 5'/1/ d 1& c)/&jI0Vc-

   RECEIVED                       -             !)';9;V;           I
        1,:W-7?003           #                     ~~~di
   Clerk,~J.c;. Die::,"!r:; and
     S""~r .";'- ,.i:Ults          ')(, (, ~,/V' l...h)
                                  ytL{/~ /;r~VFVrJLI'M) P;
                                                     /1/7()./l.    -       .'
                                                                            .
                                                                                   ~i
                                                                                   / ~
                                  4, j~      /~/n ~
                                  (UtA-J-W~{?/7
                                                                                    (j.,
                                       /l

                                                                  ./   c?/z:Y637      -J?-
                                                                                                                                     '" I



                                                                                                                                         j




                                                                                                                                     j



  1h/;t4j4d?J1{(11/~/VCJJk ~ ~~ /                                                                                                i
  ( ;;:/ ~~~ 1f'1!d;:C}{                                                                                          I

    /;;;;f/~~dJ/;/~-                                                                                                     i
    ;JU#4d?v! (?,!/(j').v 0-
                              I       /


                                  J                                                                                  i
y:;cf~m/?cI;;:/c/?/
                  44F5/L ~J:{)/d '                                                                                   I




        r /f/1/;vJ:J/ 77J)9m~
, C?/ r1/ m                                   I

                  f ,51r~ / "~ ,d~Ad;'Al,r,i~
                  1;1/      rr::7~~ lt~yvt/                                             I            I
                                            ~~
          I/f« ,v
             ,-      /
                       1!/yeA,                                                          ~ I
                                                                                                 ,               j


        W~         ' v , ~/ (1.. z;f P"
                                   tf                                                            ~
                         '/               11,)    CC~'W'~fl)'!!;'" ':i~
                                          Ii!       Uv iitd      ~'jf1Jc.s 1/5lficj:J() (}
      fat ll(sfj/ S~ It /6( Co krm b/19-
Jt cd ~[1v1 Iff/yJ Sf/if f;jJJ
(Jfl5h;i){jj~N/     It) 1- bo1
             f/,
     MAY - 7 2009
Clerk; U.S. District and
  Bankruptcy Courts
                                                                              1
                                                                              1



      :;!iJ /hd' )/(1/£5 r/51/(~cl /'/jV!tl
                                                                               1
                                                                                1



      10K yhs fl;';~/cl of (J1t/ml ;!
                                         l                                      1
                                                                                 1
                                                                                  1
                                                                                  1
                                                                                   1


&/1Ifd lid1ft IfrJ / /I/u Sf!)1 /yc:tU                                              1
                                                                                    1
                                                                                     1
                                                                                      1




W~JhIfJ3;6f) pl                          1
                                     0                                                1

                            l                                                          1




                            5~6ff;rJ<
                                }6                                                      1
                                                                                        1


    jdWN!sJJ£                                (}J7.6
                                                                                         1




    16' uJJli5~jlld Y(ACC;L05 uV() ~/fJ:;;fltta N
                                                                                          1
                                                                                          1
                                                                                           1


                      III /;cuUt--Sf)'
                                                                          I                 1
     "           ; '1   /                                               )S                  1
                                                                                             1
                                                                                              1
                                                                                              1
                                                                                               1


 jOw:!1t       S eft [j ()J jci(/O dj(;/f) 6(; f)           7X
                                                                                                1
                                                                                                1
                                                                                                 1

                        a
  [!)(jf/~!J5{1J(i!pJ t ;
          iJ
                                r
                                                                                                  1


                                                                        , /,) (                   \
                                                                        i2Jfri~_/
                                                                                              .


                                                                                                      II
                                                                      / (brj4J.                        1
                                                                                                       1
                                                                                                        1
                                                                                                         1
                                                                                                         1
                                                                                                          1
                                                                                                           1
                                                                                                           1
                                                                                                            1
                                                                                                             1
                                                                                                             1
                                                                                                              1
                                                c\e r \(, u.s. District and                                    1
                                                   GanysuptcV CO'.H'ts
                                                                                                               1
                                                                                                                1
                                                                                                                 1
                                                                                                                I
             ;1107 LfJ;/P           ;: 6~?Jf}flfJ
     ffJttd I)dl!ltt!l~   {:JJ   j)r'        ~J
          'IJ£ ;eJ/ ?t?L!W00     7
          to)edc)IlCLyv $5       ;h-!
           &)J;L»W~                 .
      I      m p)8#JACt5f/'f"--~-~
                  t;;(/;~(y S)/lds j~/;t;(; )0,y
                 fif( 1lit f5/;;; (;1 t!f(;)t(;1~
                                  i




 ~£J;/tG~fJc.dW/t/l/U!{}E5f j; 2JXom
~   //' 1   E~/IJ f7C/ ;tJdte&cJ.          ;fl(jj'        r~
                ~JI£[                  .
               1f)5J;//v(jj-dJ!j fl a:2)b67
2/~fo!jgd I/dJll/I(///;?/ClerK, U.S. O;lstrlc.t and
  BanKruptC{ courts
     ()ru;kd~r;fi1+c5 )JJS11l 'yt Cbv~                                   II


    (bJe7!iry/sk/cf 0{a/(J/llb//!                                             II



R6/, C,   f23/iJO y            .                                       I

            1}S ~            c             b ol                                         I


 .;; Re ~~. )fi      11 Jjf1/[        f1/Vd /{qft          !!Jrc                            II

 / ? 5LAf~;:;;      . fJ//?J? ,£fll1N /h}( ,:),            y                                 I

 £'1Jlj/z:(ftfts !6 Y/l      {!/9}£        ?;:c~m/sE~
                                        l7jY                                                     I
 Fm£chf?ilt;
        ~/                                                                                       I
                                                                                                 I
                                                               CI    1                           I
                                                         ~ -1J/ d rOn0 I
                                                               !   ~'f::::G1
                                                                    Vl./~"I                          1


                                                                                                     1

                                                                                                     1

                                                                                                         1

                              Clerk, U.S. District and                                                   1
                                Bankruptcy Courts                                                        I
c\erK, U.s. District and
   sanl1
1
 1
  1
  1
   1
    1
    1
     1
      1
      1
       1
        1
        1
         1
          1
          1
           1
            1
            1
             1
              1
              1
               1
                1
                1
                 1
                  1
                  1
                   1
                    1
                    1
                     1
                      1
                      1
                       1
                        1
                        1
                         1
                          1
                          1
                           1
                            1
                            1
                             1
                              1
                              1
                               1
                                1
                                1
                                 1
                                  1
                                  1
                                   1
                                    1
                                    1
                                     1
                                      1
                                      1
                                       1
                                        1
                                        1
                                         1
                                          1
                                          1
                                           1
                                            1
                                            1
                                             1
                                              1
                                              1
                                               1
                                                1
                                                1
                                                 1
                                                1
        c4;!aJ5vl1hs 7xsf~(:fO -1ff
     fie7Ji£ p/Stlf;2/- 0 PC6JCrrnb/19
?Sdjrf'J1;riVl,' I ~~fsl / j ;)
 WI! /~dP~ l/C, :ZJ~() 7
               7
     (J;v;?/f/!S
                 v: (}j 0/JS/!//vfJ>"J
                     1'f    '/

       iJl!5/;; ch!     {lIZ/led S# ~~5 p     MAY - 7 ?11!l9
              L.U~""


Clerk, U.S. District and
  Bankruptcy Courts
                               1
                               1
                                1
                                 1
                                 1
                                  1
                                   1
                                   1
                                    1
                                     1
                                     1
                                      1
                                       1
                                       1
                                        1
                                         1
                                         1
                                          1
                                           1
                                           1
                                            1
                                             1
                                             1
                                              1
                                               1
                                               1
                                                1
                                                 1
                                                 1
                                                  1
                                                   1
                                                   1
                                                    1
                                                     1
                                                     1
                                                      1
                                                       1
                                                       1
                                                        1
                                                         1
                                                         1
                                                          1
                                                           1
                                                           1
                                                            1
                                                             1
                                                             1
                                                              1
                                                               1
                                                               1
                                                                1
                                                                 1
                                                                 1
                                                                  1
                                                                   1
                                                                   1
                                                                    1
                                                                     1
                                                                     1
                                                                      1
                                                                       1
                                                                       1
                                                                        1
                                                                         1
                                                                         1
                                                                          1
                                                                           1
                                                                           1
                                                                            1
                                                                             1
RECEIVED                                                                     1


     MAY - 7 2009
ClerK , U..S, D'IS t net and
                      .
  Bankruptcy Courts
RECEIVED
     MAY - 7 2009
Clerk, U.S. District and
  Bankruptcy Courts
                  tJol;~' S~f/lts . Y:)~~t' ~(Jqtf
                  /rJ Vf{~ 7/Sft;~ U(}!/ClJJt~ ; IJ
~/(uj                   ;/b/7!,tll/ )$Jzs)) , p;xc;J
WflJ);fj#JjP (;, 1 J6 7
                        (/
  Jjod!j c5a oJ S%tL
  ?/;Ifj i AI) JjA ~5 U /;1
                       (q;;J
-;J1/tj)pd f]j7/!!t/llIPcHsl)' 9//2'!() ,:s su /'~
J;(jJ;~ (}6oJ f~£ ;;{j ?/;(!!iAJ/#cfff/J0 0t:y);tJ
Itl /l; ~( fIlllJ;>JJ 5, 71Il;{»);pl//
                                           /~~rJ'c9~ ;;u4 / '
                                            ~.                ~~
                             l-"'l/P   I    /   f) (~»   pI
  RECEIVED
       MAY - 7 20D9
  Clerk, U.S. District and
    BanKruptcy Courts
          UN/fcc' SirH:E-s             /::xl{j ': (J{j/if
          /o;61i~y;)f//{f mo/~;t9
                                                 I




                    ~ £sf ~ fiia;0
, 0j/t$d Ili?11 )j/l /                       I




0/)j~/1Jth1 P, (v;;23 () 7
           f/; 0ai!!V~
 ~!tz)./.?
 ~_ \; JJ              iJd1f{/jtI1/J~~ , :7 £,tik c;b
                  16;1l7cfl? ~fo
                  'I                                 {j/V;I   f1'
  ;p? I   J f}t uJ/} JVV    I                          [!l t))7J5 S   I

               1J



   1J(ttt,v


           REC
           Clerk, U.S. District and·
             Bankruptcy Courts
RECEIVED
     MAY - 7 2009
Clerk, U.S. District and
  Bankruptcy Courts
                                                                                1
                                                                                1
                                                                                 1
                                                                                  1
                                                                                  1
                                                                                   1




  '... ,im/!l/ fj!!U [S}jl F/f(J;J                                                 \

f)S~;fCJJ .'!!j p, CI jsIPo1                                                           \

        E(I(!fJ~{fj~i3(3f6 fSrtt P;'fDN
    Ii.1 /; (. //1/1///1U1i :;&50 I ),5                                                    \
                                                                                           I,
        1N5rttJ

jClJiJ£j
., . 'Ii    0
             111. ¥CZlf/fo,
                      /1            I
                                            ~5rpg, /!() j(;NJ,.'1J.. S, y /
                                               /1/)11        [fJ;OJ/NU
                                                                                                II
                                                                                                     II



 WI/tV; rJ)t K2(S 11 ,t zS                                i1fi gd;'fllsi?t   l;fl,J/tr                    I,



 10 'lIn M!t tfl f /iJ lfll )                                          !                                       \
   yoU,
   .
                                                  s;' rJ
                                                  ! '
                                                                    f];
                                                                 r P (P 7
      RECEIVED                          (             ,
            W,1 _ 7?3n9             11.'     J'   •   '/     t


       Clerk,   u.s. District and
           BankruptcV courts
                                                               1
                                                               1
                                                                1
                                                                 1
                                                                 1
                                                                  1




~J;ttd f/d7f}/f{f(/ fwt~))t ,/p;r)"                               \
W!15n/ N6 Il)
         JO         PI   t;~~O                                        \


         1l1~ 1!(£//!1N 5; ;a ~,
                  ~ ,til/CR~};~.1 ?&J5j
                     ~f
                                                                              I
                                                           5
    ){; IU510 t0 JU J                               Ai ;                          II
     ,     'v;d Hd       1f(       pJ£J/IJ ( / fV    ,                                 I




  ~rfZr CtJf!Jjfl/flf15~(JLlNffot!/~{j;a ON
  1r)~111~I/;JtJ IAJ tf;,(U.!It?I}j,!U~tlllr:/~fl,t~
                                                                                           II

                                                                                                I



                    1f P                            f0'
                                  ~I tV
   Jo 'VfJcfJ   L              r/1,SE5 £11[[   /1                                                   I


    'v[/,
            RECEI
                                          I                fJ1)
                                                                ~II       I                             \
                                                                                                            1
                                                                                                            1
                                                                                                             1
                                                                                                              1
                                                                                                              1
                                                                                                               1
                                                                                                                1
                                                                                                                I
                                                                                 1




       L(~('jd:JIII(5 ~}h?~lGjl ~Ol/l/;t                                         \
       (ot {he 0jjiJtl (ff Culttrr?PIW                                               \
                                          '/tllJf5)C 1)tJ iii                        \
            ~C 1-. 6. 7
   ,        '             f 7"




(;~5nIN~t0 Pi
51 fiCA!        uti)     t[;
                                      I             tf            .'
                                                                                         \
                                                                                         \

           I.'                            "rt                     !.)~ 1:5 ~                 f




  1:»/rJ;(fJd r/~iJl!/{~/                                          5Gh~O) IrJ ~?
                                     tJl     '      I /   ffAf (j)       C!.'·   1frJ            f




                                                          '   i                      / \

   ;J0 ' 0
    ! I
                Cf(to~;ull                  Iv f!                                                    \
    1/d(j                                                                         c.~J
                                                                                 1}ltf}ju1
                                                                                     I   \
                                                                                                         1
                                                                                                         1
                                                                                                          1
                                                                                                           1
                                                                                                           1
                                                                                                            1
                                                                                                             1
                                                                                                             1
                                                                                                              1




                 \JI~"
                                                                                                                  1

         ilECEIVEO                                                                                            \1
                         _ 7 100\\                                                                                f
                                                                                                                          1
                                                                                                                          I


            IerI< U.s. Oistrict and                                                                                   I
           C sanl                                                                           j
                                                                          j
                                                                         j
                                                                        j
                                                                       j
                                                                      j
                                                                     j
                                                                    j
                                                                   j
                                                                  j
                                                                 j
                                                                j
                                                               j
                                                              j
                                                             j
                                                            j
                                                           j
                                                          j
                                                         j
                                                        j
                                                       j
                                                      j
                                                     j
                                                    j
                                                   j
                                                  j
                                                 j
                                                j
                                               j
                                              j
                                             j
                                            j
                                           j
                                          j
                                         j
                                        j
                                       j
                                      j
                                     j
                                    j
RECEIVED                           j
     MAY - 7 2D09                 j
                                 j
Clerk, u.s. District and        j
  Bankruptcy Courts
                               j
                              j
                             j
                            j
                           j
                           j
      ~ts;;J SJA5 !}Jf 6;;)/;9
                          p
     fo/; fJ(J 7/:5#/0/ (if
                            1+ (}rJfl
 ,         t'ull /tfJJv))c    r?~
fJSh;1i~~ p.;;!;'bJ & 1
                                                                   I
                                                                   j
                                                                  j
                                                                 j
                                                                j
                                                               j
                                                              j
                                                             j
                                                            j
                                                           j
                                                          j
                                                         j
                                                        j
                                                       j
                                                      j
                                                     j
                                                    j
                                                   j
                                                  j
                                                 j
                                                j
                                               j
                                              j
                                             j
                                            j
                                         , j
                                             j
                          ----- . -          j
                                            j
                                           j
                                          j
                                         j
 RECEIVED                               j
                                       j
        MAY - 72DG9
Clerk us.                             j
 Bankr~p't District and              j
            cy Courts
                                    j
                                   j
                                  j
                                 j
                                 f/)I;!f'~~~7Ms 7!Y~/C:l6f():1-
                                fi~ ~)'/-i/(y{/fa/It ?7J);;j19
                                                                                                                                                                             /
                                       //7}:A                                                                                                                           /'

                 J/Y~~~~/()cVud!l/vJ//f/q/(///9
                                                                                                                                                                    j




                 U//950/:yob~ m~ :2Je2;7                                6/l/t/6
                                                                               .                                                                            /
                                                                                                                                                                /


                            . 1)£4/   2~~(f$~r$/
                                       ;;::                                                                                                                 /

              :eU(JlZd~(lzU);f1'L7:J607
                                                                                                                                                       /1


      :;gtz&!/lzdi!!1)1/:e!J/ /ivsjpJLp;)rw /5JU/)~
                                                                                                       I                                           1/

      9J!.#£1d fJKI(GIz/7UfP/7f9/I~           ~a /
                                                                                                                                                   /
                                                                 IP/£I/

             .                                                                                                                                 I

          0-                                                                                                                               i


                                                                 ~~~ . /'
                                                                                                                                           j
                                                                                                                                       j


                                         J/e< j-J       ..
                                                                                                                                   j




                                                .,/ .             ---   ~u/
RECEIVE
     MAY - 7 2009
                                       .~- ~~:2:J6P7                                                                           /
                                        /"                   .                                                             I
             District and
Clerk, u.Sp'tCY Courts
  Bankru                                                                                                                   j
                                                                                                                       j
                                                                                                                   j
                                                                                                               j
                                                                                                           j
                                                                                                       j
                                                                                                   j
                                                                                               j
                                                                                           j
                                                                                       j
                                                                                   j
                                                                               j
                                                                           j
            l                                          I




    .   f       ,I,   l/,   /1&0~      ji! ;f;J N \
/S5V,if!l   \~ ~/,]S~(0      ()/L('fIffiU
                                                fJ
                                         '0lf)1ff    pI '\
                                                            1
                                                            1
                                                             1
                                                              1
                                                              1
                                                               1
                                                                1
                                                                1
                                                                 1




    . fd !Jy;(/!/lIRJ&cJl       c   f;1!);6                       \  1




       /N5~rD
       . (j eT;b J1lJV,
                  .       ~ .
                                Ir
               I I/JjrJL; drefJ//!)JfI, .:(fj50).5(fi fvJ
                                             16
                                                                         II

                                                                         .\   I




.          .~.         '..     /l;1fjA7f0~                    ~                   II




                                                                                       1


    17;/t . (jll,
                                                                                       1


                                                            /~r
                                                                \                       1

                                                                                        II
                                                                                             1
                                                                                             1
                                                                                              1
                                                                                               1
                                                                                               1
                                                                                                1
                                                                                                1
                                                                                                 1
                                                                                                  1
Clerk, U.S. Dis   t
  Bankruptcy C    r
     MAY - 7 2009
Clerk, u.s. District and
  Bankruptcy Courts
 1
 1
  1
   1
   1
    1
     1
     1
      1
       1
       1
        1
         1
         1
          1
           1
           1
            1
             1
             1
              1
               1
               1
                1
                 1
                 1
                  1
                   1
                   1
                    1
                     1
                     1
                      1
                       1
                       1
                        1
                         1
                         1
                          1
                           1
                           1
                            1
                             1
                             1
                              1
                               1
                               1
                                1

/r.      ~\                         1
                                    1
                                     1
                                      1
                                      1
                                       1
                                        1
                                        1
                                         1
                                          1
                                          1
                                           1
                                            1
                                            1
                                             1
                                              1
                                              1
                                               1
                                                1
                                                1
    MAY - 7 2009
Clerk, U.S. District and
  Bantuuptcy Courts
                          1
                          1
                           1
                            1
                            1
                             1
                              1
                              1
c\e , U.s.
    rK
           O\~;t\\ctond
                               1
                                1
   sany.SUytc'i courts          1
~ J~!4   w,'{ -? 1.uG9   .   \1
                              1
                              1
                               1
                               1
                                1
                                 1
                                 1
                                  1
                                   1
                                   1
                                    1
                                    1
                                     1
                                     1
                                      1